As Filed with the Securities and Exchange Commission on September 27, 2011 REGISTRATION NO. 333-83516 811-05846 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post Effective Amendment No. 43 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 122 SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F (Exact Name of Registrant) SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) (Name of Depositor) One Sun Life Executive Park Wellesley Hills, Massachusetts 02481 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (781) 237-6030 Sandra M. DaDalt, Assistant Vice President and Senior Counsel Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park, SC 1335 Wellesley Hills, Massachusetts 02481 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) £ immediately upon filing pursuant to paragraph (b) of Rule 485 R on September 30, 2011 pursuant to paragraph (b) of Rule 485 £ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 £ on (date) pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. No filing fee is due because an indefinite amount of securities is deemed to have been registered in reliance on Section 24(f) of the Investment Company Act of 1940. This Amendment No. 43 to the Registration Statement on Form N-4 (the “Registration Statement”) (File Nos. 333-83516, 811-05846) is being filed pursuant to Rule 485(b) under the Securities Act of 1933, as amended, in order to add a supplement to the prospectus filed with Post-Effective Amendment No. 42 to the Registration Statement, which was filed on April 27, 2011. This Amendment does not otherwise delete, amend, or supersede any prospectus, statement of additional information, exhibit, or other information contained in Post-Effective Amendment No. 42 to the Registration Statement. PART A SUPPLEMENT DATED SEPTEMBER 30, 2011 TO PROSPECTUSES DATED APRIL 29, 2011 FOR SUN LIFE FINANCIAL MASTERS CHOICE, SUN LIFE FINANCIAL MASTERS EXTRA, AND SUN LIFE FINANCIAL MASTERS FLEX ISSUED BY SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) This supplement updates the above-referenced prospectuses (each a “Prospectus”) to reflect changes in the variable investment options available under the flexible payment deferred annuity contracts and certificates (collectively, “Contracts”) described in the Prospectuses. Please read this supplement carefully and keep it with your Prospectus for future reference. Effective October 31, 2011, Sun Life Assurance Company of Canada (U.S.) is adding the following new variable investment options under the Contracts. The list of the available investment options appearing on the first page, and under the section entitled “VARIABLE ACCOUNT OPTIONS: THE FUNDS,” of your Prospectus is revised accordingly. Please consult with your registered representative to obtain prospectuses with more detailed information about these investment options.You should read those prospectuses, as well as your Prospectus, carefully before you invest, and keep them for future reference. Large-Cap Equity Funds Asset Allocation Funds JPMorgan Insurance Trust U.S. Equity Portfolio, Class 2 PIMCO All Asset Portfolio, Administrative Class MFS® Growth Portfolio, Service Class Putnam VT Absolute Return 500 Fund, Class IB Putnam VT Equity Income Fund, Class IB Global Bond Fund Universal Institutional Funds, Inc. - Growth Portfolio, Class II Templeton Global Bond Securities Fund, Class 4 Small -Mid-Cap Equity Funds Intermediate Term Bond Funds AllianceBernstein Small/Mid Cap Value Portfolio, Class B JPMorgan Insurance Trust Core Bond Portfolio, Class 2 International/Global Equity Funds MFS® Research Bond Series, Service Class Invesco V.I. International Growth Fund, Series II PIMCO EqS Pathfinder Portfolio, Advisor Class In addition, the section entitled “VARIABLE ACCOUNT OPTIONS: THE FUNDS” is revised to incorporate the following investment management disclosures: AllianceBernstein L.P. advises the AllianceBernstein Portfolio. Franklin Advisers, Inc. advises the Templeton Fund. Invesco Advisers, Inc. advises the Invesco Fund. J.P. Morgan Investment Management Inc. advises the JPMorgan Portfolios. Massachusetts Financial Services Company, our affiliate,advises the MFS® Series. Morgan Stanley Investment Management Inc. advises The Universal Institutional Funds, Inc. Portfolio. Pacific Investment Management Company LLC advises the PIMCO Portfolios; PIMCO All Asset Portfolio (sub-advised by Research Affiliates, LLC). Putnam Investment Management, LLC advises the Putnam Funds. On October 31, 2011, the lists Designated Funds for all optional living benefits in each prospectus will be deleted and replaced by the following: For Contracts participating in SIR with a 7% bonus, the only Funds, dollar-cost averaging program options, and asset allocation models that currently qualify as Designated Funds are as follows: Asset Allocation Models Funds Build Your Own Portfolio AllianceBernstein Dynamic Asset Allocation Portfolio, Class B Blended Model MFS® Global Tactical Allocation Portfolio, Service Class PIMCO All Asset Portfolio, Administrative Class Dollar-Cost Averaging Program Options PIMCO Global Multi-Asset Portfolio, Advisor Class 6-Month DCA Guarantee Option Putnam VT Absolute Return 500 Fund, Class IB 12-Month DCA Guarantee Option SCSM Ibbotson Balanced Fund, Service Class SCSM Ibbotson Conservative Fund, Service Class For all other Contracts participating in a living benefit including SIR with a 6% bonus, the only Funds, dollar-cost averaging programs, and asset allocation models that are deemed to be Designated Funds are: Asset Allocation Models Funds (continued) 90/10 Masters Model1 Fidelity® Variable Insurance Products Fund IV - Freedom 2015 80/20 Masters Model2 Portfolio, Service Class 2 Build Your Own Portfolio Fidelity® Variable Insurance Products Fund IV - Freedom 2020 Blended Model Portfolio, Service Class 2 Fidelity® Variable Insurance Products III - Balanced Portfolio, Dollar-Cost Averaging Program Options Service Class 2 6-Month DCA Guarantee Option MFS® Total Return Portfolio, Service Class 12-Month DCA Guarantee Option PIMCO Global Multi-Asset Portfolio, Advisor Class AllianceBernstein Balanced Wealth Strategy Fund, Class B Funds AllianceBernstein Dynamic Asset Allocation Portfolio, Class B SCSM Ibbotson Growth Fund, Service Class Invesco Van Kampen V.I. Equity and Income Portfolio, Series II SCSM Ibbotson Balanced Fund, Service Class BlackRock Global Allocation V.I. Fund, Class III SCSM Ibbotson Conservative Fund, Service Class MFS® Global Tactical Allocation Portfolio, Service Class Huntington VA Balanced Fund3 PIMCO All Asset Portfolio, Administrative Class Putnam VT Absolute Return 500 Fund, Class IB 1 Not available to Contracts purchased on or after February 17, 2009. 2 Not available for investment to Contracts purchased on or after August 17, 2009. 3 Only available for investment to Contracts purchased through a Huntington Bank representative. On October 31, 2011, the following replaces the appendix to your Prospectus that describes the “Build Your Own Portfolio” program: BUILD YOUR OWN PORTFOLIO This Appendix sets forth the Funds and percentage limits that constitute the “build your own portfolio” program. This program is more fully described under “BUILD YOUR OWN PORTFOLIO” in the Prospectus. Briefly, if you comply with this program, the portfolio you build will satisfy the Designated Funds requirement under certain optional living benefit riders. If you do not comply with the allocation percentage limits in effect under your Contract, your selection of the Build Your Own Portfolio model will not qualify as a Designated Fund and your participation in the living benefit will be cancelled.
